Dear Mr. Ayo,
This office is in receipt of your opinion request dated July 14, 1995. Specifically, you ask whether the position of Parish President for Lafourche Parish is a full time or part time position.
For purposes of the Dual Officeholding and Dual Employment Law, LSA-R.S. 42:61, et seq., the law provides the following definitions:
     (4)  "Full time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
     (5)  "Part time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is less than the number of hours or work defined in this Section as full time. See LSA-R.S. 42:62(4)  (5).
The definitions above only cover employment and appointive positions and not an elective office.  We therefore can make no characterization of the position of parish president as full time or part time, at least for the purpose of the Dual Officeholding and Dual Employment Law.
Very truly yours,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released: